ALLOWABLE SUBJECT MATTER
Claims 1-6 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Miller et al. (US 2019/0308640 A1) teaches adjusting vehicle noises to notify the vehicle operator of speed changes in human-in-loop cruise control and semi-autonomous vehicle operation.
In regarding to independent claims 1 and 6, Miller taken either individually or in combination with other prior art of record fails to teach or render obvious perform autonomous driving of the vehicle to autonomously control at least a vehicle speed so that the vehicle speed follows a target vehicle speed that is set in advance; store a relationship between the vehicle speed and noise that is generated by a vehicle part rotated in association with running of the vehicle; determine, based on the relationship, whether the noise is equal to or larger than a determination threshold when the vehicle runs at the target vehicle speed, the determination threshold being set in advance; and when the electronic control unit determines that the noise is equal to or larger than the determination threshold, determine a vehicle speed at which the noise is lower than the determination threshold, and change the target vehicle speed to the vehicle speed at which the noise is lower than the determination threshold.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	September 10, 2021